Citation Nr: 0209258	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  99-03 976A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to compensation for an acquired psychiatric 
disability secondary to benefits for a retained surgical 
needle pursuant to 38 U.S.C.A. § 1151.



REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
At Law



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to June 
1943.  This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In March 2001 the Board remanded the case 
for further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  

The December 2001 VA psychiatric examination report raised 
the issue of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for left lung injury as the result of surgical 
treatment provided by the Department of Veterans Affairs.  In 
April 2002, the RO advised the veteran that they were 
developing the claim.  The issue has not yet been adjudicated 
and is therefore not for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  There is no evidence of record etiologically linking the 
veteran's anxiety disorder to his retained surgical needle, 
compensated under the provisions of 38 U.S.C.A. § 1151.


CONCLUSION OF LAW

The criteria for the award of compensation pursuant to 38 
U.S.C.A. § 1151 for an acquired psychiatric disorder have not 
been met.  38 U.S.C.A. § 1151, 5103, 5103A, 5107 (West 1991 & 
West Supp. 2001); 38 C.F.R. §§ 3.310, 3.358 (2001); 
VAOPGCPREC 8-97 (Feb. 11, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  

The RO notified the veteran of the new law in a November 2001 
letter.  The RO's Supplemental Statement of the Case, issued 
in March 2002, also notified the veteran of the new law, and 
he has been sent other letters and information concerning 
evidence needed to support his claim.  In December 2001, he 
indicated that all his available medical records had been 
submitted and that he was treated through VA.  His VA 
treatment records were obtained and associated with the 
claims files.  There is no indication that there is any 
additional evidence that could be obtained that would be 
helpful in substantiating this claim.

Factual Background

In 1997, VA granted compensation under 38 U.S.C.A. § 1151 for 
a retained surgical needle as a result of March 1991 coronary 
artery bypass graft (CABG) surgery at a VA facility.  In his 
September 1997 claim, the veteran contends he developed a 
psychiatric disorder secondary to the retained surgical 
needle. 

VA treatment records, dating from March 1991 to July 1994, 
show the veteran underwent CABG at a VA facility in March 
1991.  An August 1993 X-ray study of the abdomen revealed the 
presence of a curved surgical needle in the right upper 
quadrant.  A September 1993 progress note confirmed the X-ray 
findings and indicated that the needle was probably left 
during bypass surgery and was quiet and stable at that time.

A January 1997 VA general medical examination report notes 
the veteran's complaints of heartburn and sharp pain in the 
right upper quadrant of his abdomen.  He had a retained 
surgical needle in his right upper quadrant of the abdomen.  
There were no abnormalities noted during the psychiatric 
evaluation.  The diagnosis included surgical needle and the 
examiner noted that apart from the veteran's complaints of 
pain, there was no other observable detrimental effect.

VA treatment records, dating from December 1997 to August 
2001, show that in December 1998, the veteran's mental health 
needs were discussed with him.  His wife was hospitalized 
with cancer at the time.  He declined mental health services 
at that time.  A May 2001 progress note indicates the 
veteran's wife died in December 2000.  The impression 
included anxiety.

During his December 2001 VA psychiatric examination, the 
veteran recounted the relevant history of a retained surgical 
needle subsequent to his March 1991 CABG surgery.  He 
indicated that the needle was not bothersome at that time and 
that he did not become anxious or dwell on the incident.  The 
diagnosis was mild to moderate generalized anxiety disorder.  
The examiner opined that the veteran's anxiety disorder was 
not likely due to or etiologically linked to the retained 
surgical needle.  The examiner further opined that the 
anxiety disorder was caused by his constant pain as a result 
of the surgical procedure's injury to his left lung during a 
second bypass operation.   

Analysis

A disability is service connected if it is proximately due to 
or the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a) (2001).  Secondary service connection may 
also be established when there is aggravation of a veteran's 
non-service connected condition that is proximately due to or 
the result of a service-connected condition.  Allen v. Brown, 
7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 
34, 39 (1991).  Disability compensation may be paid, pursuant 
to 38 U.S.C. § 1151 and 38 C.F.R. § 3.310(a), for disability 
which is proximately due to or the result of a disability for 
which compensation is payable under section 1151.  VAOPGCPREC 
8-97 (Feb. 11, 1997).

Reviewing the evidence of record, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim for entitlement to compensation for an acquired 
psychiatric disorder on the basis that the disorder is 
secondary to a retained surgical needle for which he receives 
§ 1151 benefits.  There is no competent medical evidence 
etiologically linking his currently diagnosed anxiety 
disorder to his retained surgical needle.  In fact, the 
December 2001 VA examiner opined that the veteran's anxiety 
disorder was unrelated to the retained surgical needle and 
was likely related to pain associated with a surgical injury 
to his lung.  Although the veteran believes he currently has 
a psychiatric disorder as a result of his compensated 
retained surgical needle, he is not competent to provide 
evidence that requires medical knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Accordingly, the Board can find no basis on which to grant 
the veteran's claim for an acquired psychiatric disorder 
secondary to a retained surgical needle.


ORDER

The veteran's claim of entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151, for an acquired 
psychiatric disorder, is denied.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

